PER CURIAM.
The District Attorney having confessed error, and this cause being submitted on the record and the court being advised, the judgment is reversed and the cause remanded to the United States District Court for the Northern District of Ohio, Eastern Division, with directions to vacate the sentence of twenty years imposed by that court on appellant, November 1, 1937, on the first count of the indictment, in the case of United States v. Charles Bird, Criminal Docket No. 16063, the sentence of twenty-five years imposed at the same time on the second count of the indictment to remain in full force and effect, which said sentence shall run from November 1, 1937. Wm. H. Lockhart v. United States, 6 Cir., 136 F.2d 122; Holiday v. Johnston, 313 U.S. 342, 62 S.Ct. 1015, 86 L.Ed. 1392.